
	
		II
		110th CONGRESS
		1st Session
		S. 308
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 16, 2007
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To prohibit an escalation in United States
		  military forces in Iraq without prior authorization by
		  Congress.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)On October 10, 2002, Congress adopted House
			 Joint Resolution 114 (107th Congress), the Authorization for Use of Military
			 Force Against Iraq Resolution of 2002, at the request of the President.
			(2)On October 16, 2002, House Joint Resolution
			 114 (107th Congress) was signed into law by President George W. Bush as Public
			 Law 107–243.
			(3)On March 19, 2003, United States forces
			 entered Iraq to carry out Operation Iraqi Freedom.
			(4)Congress honors the valor and sacrifice of
			 United States forces in Iraq and will always endeavor to ensure that there are
			 sufficient resources made available to support them while they are
			 there.
			(5)On March 22, 2003, President George W. Bush
			 stated in a radio address that the objective of Operation Iraqi Freedom was
			 to disarm Iraq of weapons of mass destruction, to end Saddam Hussein’s
			 support for terrorism, and to free the Iraqi people.
			(6)On April 19, 2003, the government of Saddam
			 Hussein in Iraq was deposed.
			(7)On December 15, 2005, Iraq held democratic
			 elections to select a new government pursuant to a constitution endorsed in a
			 referendum conducted on October 15, 2005.
			(8)On February 22, 2006, insurgents attacked
			 the Askariya Shrine in Samarra, Iraq, an event that ignited a wave of sectarian
			 violence that has escalated over the ensuing months and resulted in the deaths
			 of more than 16,000 Iraqis during 2006.
			(9)On May 21, 2006, the government of Prime
			 Minister Nouri al-Maliki took office in Iraq.
			(10)Efforts by Iraqi and United States forces
			 in the summer and autumn of 2006, Operation Together Forward and Operation
			 Together Forward II, have failed to halt sectarian conflict in the Baghdad area
			 of Iraq.
			(11)On October 5, 2006, Senator John Warner, a
			 coauthor of House Joint Resolution 114 (107th Congress), stated that the
			 resolution (H.J. Res. 114) in my judgment was drawn up at a time when none of
			 us, from the President on down, could ever envision the seriousness of this
			 situation now, in terms of sectarian violence, and—and I underline—just the
			 possibility of a civil war.. He further stated that therefore it
			 seems to me Congress should focus on a dramatic change if our troops are to be
			 employed in that type of combat. We would have to go back and focus on what we
			 have done and determine whether or not we have to do anything further to
			 support the President.
			(12)On December 6, 2006, the Iraq Study Group
			 made 79 recommendations to address the ongoing conflict in Iraq. Among the most
			 important of the recommendations is a call for new and enhanced
			 diplomatic and political efforts in Iraq and the region, and a change in the
			 primary mission of U.S. forces in Iraq that will enable the United States to
			 begin to move its combat forces out of Iraq responsibly.
			2.Prohibition on escalation of United States
			 military forces in Iraq without prior authorization by CongressNotwithstanding any other provision of law,
			 the levels of United States military forces in Iraq may not exceed the levels
			 of such forces in Iraq as of January 16, 2007, without specific authority in
			 statute enacted by Congress after the date of the enactment of this Act.
		
